DETAILED ACTION
The papers submitted on 10 December 2018, amending claims 3-7, and the specification, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-7, in the reply filed on 15 December 2020 is acknowledged.  The traversal is on the ground(s) that the corresponding technical feature is special and contributes over the prior art.  This is not found persuasive because it does not address the independence or distinctness of the inventions or all sources of burden imposed by the inventions. A serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search. Arguments of convenience or coextensiveness are insufficient showing to demonstrate that there is no undue burden. In addition the elected independent claim 1 does not contribute over the prior art as further discussed in the rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 December 2020.
Claim 7 is allowable. The restriction requirement between groups I and III, as set forth in the Office action mailed on 19 October 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 19 October 2020 is partially withdrawn.  Claims 10-11, a glove emulsion composition is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 8-9, directed to a glove is withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claims 1, and 5 are objected to because of the following informalities:
Claim 1 recites, “…the following conditions: conditions: a temperature…” in line 11-12, such duplication is informal.
Claim 5 recites, “…said gelling step of (3) is performed…” however the gelling step is (4) in claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitations, 
“(1) the step of immersing…
(2) the step of adjusting…
(3) the dipping step…
(4) the gelling step…
(5) the leaching step…the cuff portion of the resulting glove…
(6) the beading step….
(7) the precuring step….
(8) the curing step…” 
There are insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (US 2015/0218352 A1) in view of Kodama et al. (US 2009/0105424 A1) and Kennemur et al. (Advances in polycarbodiimide chemistry).
Regarding claim 1, Enomoto discloses a method of producing a carboxylated acrylonitrile-butadiene elastomer XNBR glove (title/abstract), said method comprising: 
(1) the step of immersing a glove forming mold in a liquid coagulant containing calcium ions so as to allow said coagulant to adhere to said glove forming mold (¶¶ 0038, 0059); 
(2) the step of adjusting the pH to be 8 or higher, which overlaps the claimed range, using an ammonium compound (¶ 0045, MPEP § 2144.05); 
(3) the dipping step of immersing said glove forming mold, to which said coagulant has thus adhered in said step (1), in said glove emulsion composition (¶¶ 0039, 0061);
 (4) the gelling step of leaving said glove forming mold, to which said glove emulsion composition has thus adhered, to stand at a temperature for a period (¶ 0040)
 (5) dipping in hot water (¶¶ 0040, 0062), equated with the leaching step of removing impurities from a cured film precursor thus formed on said glove forming mold; 

(7) the precuring step of heating and drying said cured film precursor that has been subjected to said beading step (¶ 0063); and
(8) the curing step of heating said cured film precursor to obtain a cured film (¶ 0063), 
which steps (3) to (8) are performed in the order mentioned, 
wherein 
said glove emulsion composition comprises, at least: an elastomer that contains an acrylonitrile or methacrylonitrile-derived structural unit (¶ 0017), an unsaturated carboxylic acid-derived structural unit (¶ 0018) and a butadiene-derived structural unit (¶ 0019) in a polymer main chain; a polycarbodiimide (¶ 0021); water (¶ 0036); and at least one pH modifier selected from an ammonium compound (¶ 0045), 
said elastomer has a Mooney viscosity (ML(1+4) (1000C)) of 80 or higher (¶ 0028),
said elastomer contains said acrylonitrile or methacrylonitrile-derived structural unit in an amount of 30 to 40% by weight (¶ 0017), said unsaturated carboxylic acid-derived structural unit in an amount of 4 to 8% by weight (¶ 0018), and said butadiene-derived structural unit in an amount of 52 to 66% by weight (¶ 0019).
 Enomoto does not appear to expressly disclose leaving the glove emulsion composition to stand with stirring. 
However, Kodama discloses a similar method of forming XBNR gloves (title/abstract) in which the emulsion composition is allowed to stirred (aged) for 4 hours (¶ 0148)
 At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Enomoto to include the stir-aging Kodama, in order to ensure adequate dispersions of the emulsion.
Enomoto also does not appear to expressly disclose that the polycarbodiimide contains a hydrophilic segment. 

 At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Enomoto to include the polycarbodiimides of Kennemur, in order to provide a more biological compatible composition.
Finally, Enomoto does not explicitly discloses that satisfying the following conditions: a temperature and a period that allow said calcium ions contained in said coagulant to infiltrate into an elastomer contained in said glove emulsion composition and to thereby induce gelation, without causing ammonium salts of said elastomer contained in said glove emulsion composition to be converted back to carboxyl groups and without causing a hydrophilic segment of a polycarbodiimide to be opened; and/or 
explicitly disclose that said heating being performed at a temperature for a period that are sufficient for said ammonium salts of said elastomer to be converted back to carboxyl groups, the carbodiimide groups of said polycarbodiimide to be exposed, and said carboxyl groups of said elastomer to react with said carbodiimide groups 
However, at the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to recognize that the composition of Enomoto’s modified process is substantially identical to the claimed composition and subjected to a substantially identical process and would react in the manners claimed (MPEP § 2144.08-9). Notably, claim 1 does not recite the time and period of gelling or curing.
Regarding claim 2, Kodama discloses that the emulsion can be aged for an hour to 2 weeks (¶¶ 0063, 0155, 0173, TABLE 2-3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (US 2015/0218352 A1) in view of Kodama et al. (US 2009/0105424 A1) and Kennemur et al. Advances in polycarbodiimide chemistry) as applied to claim 1 above, further in view of Eng et al. (US 2006/0070167 A1).
Modified Enomoto does not appear expressly disclose a humectant. Kadama discloses that the gloves are dried/gelled at 50º C. for 10 minutes (¶ 0152).
However, Eng discloses similar method of forming NBR gloves containing a humectant (¶¶ 0042-3).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Enomoto to include humectants of Eng, because such materials provide desirable properties to the resulting gloves.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. The prior art fails to disclose gelling at 15 to 25ºC for 20 seconds to 20 minutes, or at 50 to 70ºC for 20 seconds to less than 3 minutes, of claim 4; that the gelling is performed at 40-60% RH of claim 5; the polycarbodiimide at an amount of 0.2-5% of claim 6; or that the polycarbodiimide has a polymerization degree of 2 or higher and a carbodiimide equivalent of 260 to 500 of claim 7 or 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742